In an action, inter alia, to recover damages for malicious prosecution, libel, and slander, the plaintiff appeals from an order of the Supreme Court, Rockland County (Miller, J.), dated January 22, 1996, which granted the defendant’s motion to vacate an order of the same court dated August 5, 1994, granting the plaintiff’s motion for a default judgment.
*396Ordered that the order is affirmed, with costs.
The defendant established that she had timely served her answer to the plaintiffs complaint. Thus, the court properly granted the defendant’s motion to vacate the order granting the plaintiffs motion for a default judgment. The plaintiffs mere denial of receipt of the answer failed to rebut the presumption of proper mailing (see, Morgan v Long Beach Entertainment Complex, 125 AD2d 378; Engel v Lichterman, 62 NY2d 943). Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.